                     Case 19-15509-EPK         Doc 225     Filed 04/24/20       Page 1 of 4




         ORDERED in the Southern District of Florida on April 24, 2020.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:                                                      Case No. 19-15509-EPK

         BRUCE STEVEN FRANK,                                         Chapter 11

                Debtor.
         _____________ ____________________/

                   ORDER (I) SETTING HEARING TO CONSIDER APPROVAL OF
                    DISCLOSURE STATEMENT; (II) SETTING DEADLINE FOR
                    FILING OBJECTIONS TO DISCLOSURE STATEMENT; AND
                     (III) DIRECTING PLAN PROPONENT TO SERVE NOTICE


                                        DISCLOSURE HEARING:

                                        May 28, 2020 at 10:30 a.m.

            DEADLINE FOR SERVICE OF ORDER, DISCLOSURE STATEMENT AND PLAN:

                                                April 28, 2020

                    DEADLINE FOR OBJECTIONS TO DISCLOSURE STATEMENT:

                                                May 21, 2020




                                                  Page 1 of 4
               Case 19-15509-EPK      Doc 225      Filed 04/24/20   Page 2 of 4




                                   PLAN PROPONENT:

                                    Bruce Steven Frank

                                  Felipe Plechac-Diaz, Esq.
                                   2699 Stirling Rd #C401
                                 Fort Lauderdale, FL 33312
                                    Phone: (954) 920-5355
                                     Fax: (954) 920-5371
                                  Email: fpd@lsaslaw.com


       On April 21, 2020, the above-named Plan Proponent filed a Disclosure Statement

[ECF No. 220] and Plan of Reorganization [ECF No. 219] pursuant to 11 U.S.C. §§ 1121 and

1125. This Order sets a hearing to consider approval of the Disclosure Statement (“Disclosure

Hearing”) and sets forth the deadlines and requirements relating to the Disclosure Statement

provided in the Bankruptcy Code, Bankruptcy Rules, and Local Rules of this Court. The

hearing will be by telephone only. The parties are instructed to consult with the Court’s

website, https://www.flsb.uscourts.gov, to ascertain how to appear by telephone.

       The Disclosure Statement is on file with the Court and may be accessed electronically

or you may obtain a copy at your expense from the clerk or view a copy at the public terminals

in the clerk’s office. Copies also may be obtained from the Plan Proponent by written request,

pursuant to paragraph 3(B) of this Order.

       1.      HEARING TO CONSIDER APPROVAL OF DISCLOSURE
               STATEMENT

       The Court has set a hearing to consider approval of the Disclosure Statement for the

date and time indicated above as “DISCLOSURE HEARING.” The Disclosure Hearing may

be continued to a future date by notice given in open court at the Disclosure Hearing. At the

Disclosure Hearing, the Court will consider the Disclosure Statement, and any modifications

or objections to it.

       2.      DEADLINE FOR OBJECTIONS TO DISCLOSURE STATEMENT


                                          Page 2 of 4
              Case 19-15509-EPK        Doc 225      Filed 04/24/20   Page 3 of 4




        The last day for filing and serving objections to the Disclosure Statement is indicated

above as “DEADLINE FOR OBJECTIONS TO DISCLOSURE STATEMENT.” Objections to

the Disclosure Statement shall be filed with the Court and served on (i) the Debtor; (ii) the

Plan Proponent (if other than the Debtor); (iii) all committees that have been appointed; (iv)

any chapter 11 trustee or examiner that has been appointed; and (v) the U.S. Trustee.

Pursuant to Local Rule 3017-1(A), any objecting party shall confer with the Plan Proponent’s

counsel at least three business days before the Disclosure Hearing in an effort to resolve any

objections to the Disclosure Statement.

        3.     PLAN PROPONENT TO SERVE NOTICE

        (A)    On or before the date indicated above as “DEADLINE FOR SERVICE OF

ORDER, DISCLOSURE STATEMENT AND PLAN,” the Plan Proponent shall serve a copy

of this Order on (i) all creditors; (ii) all equity security holders; (iii) all persons who have

requested notice; and (iv) all other interested parties, pursuant to Bankruptcy Rules 2002,

and 3017 (including those entities as described in Bankruptcy Rule 3017(f)), and Local Rule

3017-1(B) and including those on a Master Service List required to be filed pursuant to Local

Rule 2002-1(H). The Plan Proponent shall file a certificate of service as required under Local

Rule 2002-1(F).

        (B)    On or before the date indicated above as “DEADLINE FOR SERVICE OF

ORDER, DISCLOSURE STATEMENT AND PLAN,” the Plan Proponent shall serve a copy

of the Disclosure Statement and Plan, together with this Order, on (i) the Debtor; (ii) all

committees that have been appointed; (iii) any chapter 11 trustee or examiner that has been

appointed; (iv) the Securities and Exchange Commission; (v) the Internal Revenue Service;

(vi) the U.S. Trustee; and (vii) any party in interest who requests in writing a copy of the

Disclosure Statement and Plan, pursuant to Bankruptcy Rule 3017(a), and Local Rule 3017-

1(B).




                                           Page 3 of 4
             Case 19-15509-EPK         Doc 225      Filed 04/24/20   Page 4 of 4




       The Plan Proponent shall file a certificate of service as required under Local Rule

2002-1(F).

       If the Plan Proponent does not timely comply with any of the requirements of this

Order, the Court may impose sanctions at the Disclosure Hearing without further notice,

including dismissal, conversion of the case to chapter 7, or the striking of the plan. The Court

will also consider dismissal or conversion at the Disclosure Hearing at the request of any

party that has requested such relief in a timely filed objection or on the Court’s own motion.

                                              ###

Copy to:

Felipe Plechac-Diaz, Esq.




                                           Page 4 of 4
